Appeal from a judgment of the Supreme Court, Dutchess County (Beisner, J.), entered May 29,1984, which dismissed the proceeding.
Judgment reversed, on the law and the facts, with costs, and judgment granted in favor of appellants declaring Local Law, 1982, No. 2 of Town of Stanford ultra vires and void, and the town and its appropriate officials are directed to issue the permit applied for by appellants.
In 1977, the Town of Stanford, which had no zoning ordinance, enacted a moratorium law which prohibited multifamily dwellings and industrial and commercial establishments, except upon a variance issued by the Town Board on recommendation by the Planning Board. Each succeeding year the moratorium law was reenacted and it remained in effect in 1982 when petitioners made their application for a variance. It is still in effect today.
Although interim or stop-gap legislation is permissible in order to maintain the status quo pending the preparation and enactment of a comprehensive zoning ordinance, the life of such legislation may not exceed a reasonable period of time (Matter of Russo v New York State Dept. of Envtl. Conservation, 55 AD2d 935). While the town points to progress that has been made including the adoption of a master plan in 1980, and the completion of a preliminary draft of a zoning ordinance in December 1983 (one month after appellants’ application for a variance was denied), we regard the lapse of time as excessive and the limitation upon the use of property as unconstitutional and void. The justifications asserted for the delay are without merit. Mollen, P. J., Titone, Lazer and Rubin, JJ., concur.